Citation Nr: 1202908	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic cutaneous lymphoma to include B-cell lymphoma claimed as the result of toxic chemical and radiation exposure.  

2.  Entitlement to service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD) and restrictive lung disease.  

3.  Entitlement to service connection for chronic Mycobacterium avium complex (MAC) infection residuals.  

4.  Entitlement to an increased disability evaluation for the Veteran's chronic maxillary sinusitis, currently evaluated as 30 percent disabling.  

5.  Entitlement to a compensable disability evaluation for the Veteran's hemorrhoids for the period prior to June 21, 2004.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's hemorrhoids for the period on and after June 21, 2004.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Cheyenne, Wyoming, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection fo B-cell lymphoma; denied service connection for both COPD and MAC infection residuals; and denied an increased disability evaluation for the Veteran's chronic maxillary sinusitis.  In August 2003, the Veteran submitted a notice of disagreement (NOD).  

In June 2004, the RO established service connection for hemorrhoids; assigned a noncompensable evaluation for that disability; and effectuated the award as of February 27, 2004.  In November 2004, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to B-cell lymphoma; service connection for both COPD and MAC infection residuals; and an increased evaluation for the Veteran's chronic maxillary sinusitis.  In November 2004, the Veteran submitted a NOD with the initial evaluation assigned for his hemorrhoids.  In January 2005, the Veteran submitted an Appeal to the Board (VA Form 9) from the July 2003 rating decision.  

In March 2005, the RO, in pertinent part, increased the evaluation for the Veteran's hemorrhoids from noncompensable to 10 percent and effectuated the award as of June 21, 2004.  In February 2005, the Board remanded the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for B-cell lymphoma; service connection for COPD and MAC infection residuals; and an increased evaluation for the Veteran's chronic maxillary sinusitis to the RO for additional action.  

In March 1993, the Veteran submitted a claim of entitlement to service connection for poorly differentiated lymphocytic lymphoma.  In May 1994, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for lymphocytic lymphoma and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1994.  He did not submit a NOD with the decision.  VA clinical documentation dated in March 2000 indicates that the Veteran was diagnosed with cutaneous B-cell lymphoma.  In March 2000, the Veteran submitted a claim of entitlement to service connection for facial B-cell lymphoma.  In May 2000, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for B-cell lymphoma.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2000.  He did not submit a NOD with the decision.  

Lymphocytic lymphoma is a systemic disorder while cutaneous B-cell lymphoma is a cutaneous disorder.  They are classified by medical professionals as distinct disabilities.  The United States Court of Appeals for Veterans Claims (Court) has directed that if the evidence presented relates to a distinctly diagnosed condition from that previously denied, a claimant is entitled to benefit from the notice and assistance procedures applicable to newly filed claims without having to first prove that the evidence submitted is both new and material in nature.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Given the cited authorities, the Board finds that the May 2000 rating action improperly framed the issue as an application to reopen a previously denied claim rather than as a new claim for service connection.  As the issue of service connection for chronic cutaneous lymphoma has not been previously denied on the merits, the Board has reframed the issue on appeal as entitlement to service connection for a chronic cutaneous lymphoma to include B-cell lymphoma.  

The Board has reframed the issue of service connection for COPD as entitlement to service connection for a chronic pulmonary disorder to include COPD and a restrictive lung disorder in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of the Veteran's entitlement to service connection for chronic cutaneous lymphoma, a chronic pulmonary disorder, and chronic MAC infection residuals; a compensable evaluation for his hemorrhoids for the period prior to June 21, 2004; and an evaluation in excess of 10 percent for his hemorrhoids for the period on and after June 21, 2004 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran's chronic maxillary sinusitis alone has been objectively shown to be productive of no more than multiple non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting and to have necessitated no surgical procedures.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the Veteran's chronic maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.321, 3.159, 3.326(a), 4.97, Diagnostic Code 6513 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

In regards to the issue of an increased evaluation for the Veteran's chronic maxillary sinusitis, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in July 2002 and March 2009 which informed the Veteran of him of the evidence generally needed to support a claim of entitlement to an increased evaluation for chronic maxillary sinusitis and the effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The July 2002 VCAA notice was issued to the Veteran prior to the July 2003 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the November 2004 SOC and the June 2011 supplemental statement of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations, which address the nature and severity of his chronic sinusitis.  The examination reports are of record.  All identified and available VA treatment records have been secured to the extent possible.  The Board has remanded the Veteran's appeal to the RO for additional action.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim.  


II.  Historical Review

The Veteran's service treatment records reflect that he was treated for right maxillary sinusitis.  In December 1973, the RO established service connection for chronic maxillary sinusitis; assigned a noncompensable evaluation for that disability; and effectuate the award as of July 3, 1973.  

The report of a May 1994 VA examination for compensation purposes states that the Veteran was diagnosed with chronic sinusitis for which he received medical treatment.  In May 1995, the RO increased the evaluation for the Veteran's chronic maxillary sinusitis from noncompensable to 10 percent and effectuated the award as of December 30, 1993.  

The report of a July 1999 examination for compensation purposes conducted for VA notes that the Veteran complained of frequent sinusitis, headaches, and severe nasal crusting with associated impaired breathing.  He denied having undergone any nasal or sinus surgery.  Contemporaneous computerized tomography (CT) studies of the sinuses revealed mucosal thickening.  The Veteran was diagnosed with chronic sinusitis, facial pain, and headaches.  In October 1999, the RO increased the evaluation for the Veteran's chronic maxillary sinusitis from 10 to 30 percent and effectuated the award as of June 18, 1999.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 30 percent evaluation is warranted for chronic maxillary sinusitis manifested by three or more incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis or when manifested by near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

In his June 2002 claim, the Veteran advanced that an increased evaluation was warranted "due to a deterioration" of his sinus disorder.  

At an October 2002 VA examination for compensation purposes, the Veteran complained of frequent sinus infections, nasal congestion, post-nasal drip, and headaches.  He denied having undergone any sinus surgeries.  On examination, the Veteran exhibited erythematous and edematous nasal passages with a small amount of visible exudate.  The Veteran was diagnosed with chronic sinusitis and COPD with some restrictive component.  

VA clinical documentation dated in November and December 2002 notes that the Veteran complained of chronic sinusitis.  On examination, the Veteran exhibited open nasal passages and good translumination of the maxillary sinuses.  

In a May 2003 written statement, the Veteran advanced that his chronic sinusitis was manifested by mucosal drainage, headaches, infections, and dizziness.  He clarified that his condition had worsened due to his recent use of oxygen.  In a June 2005 written statement, the Veteran conveyed that his chronic sinusitis was manifested by "continuous prolonged sinus headaches."  

VA X-ray studies of the sinuses dated in February 2011 were negative for acute or chronic sinusitis.  A March 2011 VA CT study of the sinuses revealed findings consistent with mild non-obstructive paranasal sinus disease.  

A March 2011 VA evaluation conveys that:

In summary, [the Veteran] has had problems with chronic sinusitis, but based on the most recent X-ray reports, this condition has improved, if not fully resolved, as the current X-rays show no signs of ongoing sinus inflammation.  With the additional information from the CT scan, we can see that [the Veteran] has persistent sinus disease that has not changed to a significant degree.  
A March 2011 VA treatment record states that the Veteran complained of chronic sinusitis.  He was diagnosed with chronic sinusitis and migraine.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's chronic sinusitis alone has been objectively shown to be productive of no more than multiple non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran's sinusitis has not necessitated any surgical procedures.  

The Veteran asserts that an increased evaluation for his chronic sinusitis is warranted as his disability has "deteriorated."  The Board observes that the Veteran's contention is not supported by the objective clinical and examination of record.  Treating VA physicians noted that, while the Veteran continued to experience chronic sinusitis, his symptoms were essentially minimal in nature and severity.  Indeed, the March 2011 VA evaluation explicitly states that "this condition has improved, if not fully resolved."  In the absence of any objective evidence of either surgery associated with the Veteran's chronic sinusitis or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge, the Board concludes that a schedular evaluation in excess of 30 percent is not warranted at any point during the relevant period of time.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's objective and subjective sinusitis symptomatology falls within the criteria for a 30 percent evaluation under the provisions of 3 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).  See Thun v. Peake, 22 Vet. App. 111(2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's chronic sinusitis beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's sinus symptomatology has some impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular disability evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An increased evaluation for the Veteran's chronic maxillary sinusitis is denied.  


REMAND

Initially, the Board reiterates that the issue of the Veteran's entitlement to service connection for chronic cutaneous lymphoma has not been previously adjudicated on the merits.  The Veteran has not been provided a VCAA notice which addressed the issue of service connection for that disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Veteran asserts that service connection for chronic cutaneous B-cell lymphoma, a chronic pulmonary disorder, and chronic MAC infection residuals is warranted as the result of his inservice chemical and/or radiation exposure while performing his Air Force duties as a nuclear weapons specialist or, in the alternative, as secondary to his service-connected chronic maxillary sinusitis.  

The Board notes that lymphomas, except for Hodgkin's disease, are radiogenic diseases for VA purposes.  38 C.F.R. § 3.311(b)(2)(x) (2011).  The Veteran's claimed inservice radiation exposure has not been verified.  In addressing claims for service connection involving exposure to radiation, the Secretary of VA has established a procedure through which VA undertakes to determine the degree, if any, of inservice radiation exposure.  Once it is determined that the Veteran was exposed to ionizing radiation during service and developed a radiogenic disease within a specified period after exposure, the regulation provides that the claim will be referred to the VA Under Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(1) (2011).  See also Ramey v. Gober, 120 F.3d 1239, 1241-42(Fed. Cir. 1997), cert. denied, __U.S.__ (March 2, 1998).  

VA examiners have commented as to the possible etiology of the Veteran's lymphoma.  An April 2000 VA oncological evaluation notes that:

[The Veteran's] prior exposure to toluene may possibly be associated with the development of his low grade lymphoma.  Clinical studies in humans and laboratory animals and population surveys of populations exposed to this agent have shown an increased risk of development of lymphoma.  

The report of a January 2011 VA examination for compensation purposes states that the Veteran believed that his chronic B-cell lymphoma was due to his inservice chemical and radiation exposure.  The VA examiner commented that:

It is not at least as likely as not that [the Veteran's] condition is due to his military service as there is no evidence that links his specific exposure to the condition that he has.  ...  Although systemic lymphomas have been rarely associated with radiation exposure, [the Veteran] has a cutaneous lymphoma and he has not been diagnosed with a systemic lymphoma.  

The Board observes that these opinions are inadequate for rating purposes.  The first opinion is too speculative to be persuasive and the second opinion is fatally flawed due to its contradiction with the provisions of 38 C.F.R. § 3.311(b)(2)(x) (2011).  

Additionally, the record is in conflict as to both the nature and etiology of the Veteran's chronic pulmonary disorder and whether he manifests any chronic MAC infection residuals.  The report of an August 2010 VA examination for compensation purposes states that an August 8, 2003, bronchoscopy culture was positive for Mycobacterium avium and no subsequent cultures were positive for that infection.  The Veteran was diagnosed with restrictive lung disease.  No objective findings were advanced as to whether the Veteran exhibited any chronic MAC infection residuals.  The VA examiner clarified that:

I discussed the Veteran's complete [pulmonary function test] with Dr. L. B., who confirmed that this indicated a restrictive lung disease not an obstructive pulmonary disorder.  

VA clinical documentation dated in February 2011 and July 2011 state that the Veteran was diagnosed with COPD.   

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the inadequate VA examinations of record, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

In November 2004, the Veteran submitted a timely NOD with the initial evaluation assigned for his hemorrhoids.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that it forward the Veteran's complete service personnel records, including documentation as to his inservice radiation exposure for incorporation into the record.  If no documentation of the Veteran's claimed inservice radiation exposure is located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Then advance a determination as to whether the Veteran was exposed to ionizing radiation.  If it is found that the Veteran was exposed to ionizing radiation, the claim must be forwarded to the Under Secretary for Benefits for consideration and preparation of dose estimate in accordance with the provisions of 38 C.F.R. § 3.311(2011).  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic cutaneous lymphoma.  All indicated tests and studies should be accomplished and the findings then reported in detail.   

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic cutaneous lymphoma had its onset during active service; is etiologically related to the Veteran's claimed inservice chemical and/or radiation exposure; or otherwise is related to service.  If not, the examiner should address whether the disorder is etiologically related to the Veteran's chronic maxillary sinusitis and other service-connected disabilities.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his chronic maxillary sinusitis and other service-connected disabilities?  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic pulmonary disorder and claimed chronic MAC infection residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If COPD and/or chronic MAC infection residuals are not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic pulmonary disorder and/or chronic MAC infection residuals had its onset during active service; is etiologically related to the Veteran's claimed inservice chemical and/or radiation exposure; or otherwise is related to service.  If not, the examiner should also address whether the disorder is etiologically related to the Veteran's chronic maxillary sinusitis and other service-connected disabilities.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his chronic maxillary sinusitis and other service-connected disabilities?  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that it is in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

6.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of a compensable evaluation for the period prior to June 21, 2004, and an evaluation in excess of 10 percent for the period on and after June 21, 2004, for the Veteran's hemorrhoids.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


